Case 1-17-01085-ess   Doc 191-22   Filed 02/03/20   Entered 02/03/20 23:22:48




                           Exhibit J
                Case 1-17-01085-ess               Doc 191-22          Filed 02/03/20             Entered 02/03/20 23:22:48
2/3/2020                                                              Live Database: nyeb_live

                                                                                                          IFP, MEANSNO, REOPEN


                                                   U.S. Bankruptcy Court
                                           Eastern District of New York (Brooklyn)
                                            Bankruptcy Petition #: 1-08-48275-ess
                                                                                                         Date filed:   12/04/2008
 Assigned to: Elizabeth S. Stong                                                                    Date reopened:     05/26/2017
 Chapter 7                                                                                      Debtor discharged:     04/09/2009
 Voluntary                                                                                             341 meeting:    01/07/2009
 No asset                                                                      Deadline for objecting to discharge:    04/08/2009
                                                                               Deadline for financial mgmt. course:    02/23/2009


 Debtor disposition: Standard Discharge

 Debtor                                                                        represented by Austin C Smith
 Hilal Khalil Homaidan                                                                        Smith Law Group
 9 Montrose Ave                                                                               3 Mitchell Place
 1A                                                                                           Suite 5
 Brooklyn, NY 11211                                                                           New York, NY 10017
 KINGS-NY                                                                                     917-992-2121
 SSN / ITIN: xxx-xx-1414                                                                      Email: austin@acsmithlawgroup.com
 aka Helal K Homaidan

 Trustee
 Gregory Messer
 Law Offices of Gregory Messer, PLLC
 26 Court Street
 Suite 2400
 Brooklyn, NY 11242
 (718) 858-1474
 Email: gremesser@aol.com

 U.S. Trustee
 United States Trustee
 271 Cadman Plaza East
 Suite 4529
 Brooklyn, NY 11201
 (718) 422-4960


    Filing Date                           #                                                       Docket Text

                                       1                        Chapter 7 Voluntary Petition. IFP Fee Waived Filed by Hilal
   12/04/2008                          (15 pgs)                 Khalil Homaidan (jrw) (Entered: 12/04/2008)

                                       2                        Certificate of Credit Counseling for Debtor Filed by Hilal
   12/04/2008                          (1 pg)                   Khalil Homaidan (jrw) (Entered: 12/04/2008)

                                       3                        Application to Proceed in forma pauperis Filed by Hilal Khalil
   12/04/2008                          (3 pgs)                  Homaidan. (jrw) (Entered: 12/04/2008)

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?349657955162524-L_1_0-1                                                             1/6
                Case 1-17-01085-ess               Doc 191-22          Filed 02/03/20             Entered 02/03/20 23:22:48
2/3/2020                                                              Live Database: nyeb_live

   12/04/2008                                                   Meeting of Creditors Chapter 7 No Asset & Appointment of
                                                                Chapter 7 Trustee, Gregory Messer, 341(a) Meeting to be held
                                                                on 01/07/2009 at 09:30 AM at Room 2681, 271 Cadman Plaza
                                                                East, Brooklyn, NY . Last day to oppose discharge or
                                                                dischargeability is 03/09/2009 . (Entered: 12/04/2008)

                                       4                        Deficient Filing Chapter 7 : Statement of Intention due
                                       (4 pgs; 2 docs)          1/7/2009. Section 521 Incomplete Filings due by 1/20/2009.
                                                                Summary of Schedules due 12/19/2008. Statistical Summary
                                                                of Certain Liabilities due by 12/19/2008. Schedule A due
                                                                12/19/2008. Schedule B due 12/19/2008. Schedule C due
                                                                12/19/2008. Schedule D due 12/19/2008. Schedule E due
                                                                12/19/2008. Schedule F due 12/19/2008. Schedule G due
                                                                12/19/2008. Schedule H due 12/19/2008. Declaration
                                                                Concerning Debtors schedules due 12/19/2008. Statement of
                                                                Financial Affairs due 12/19/2008. Copies of pay statements
                                                                received from any employer due by 12/19/2008. Incomplete
   12/04/2008                                                   Filings due by 12/19/2008. (jrw) (Entered: 12/04/2008)

                                       5                        Request for Notice - Meeting of Creditors Chapter 7 No Asset
                                       (6 pgs; 4 docs)          Financial Management Certificate due by 2/23/2009. (jrw)
   12/04/2008                                                   (Entered: 12/04/2008)

                                       6                        BNC Certificate of Mailing - Meeting of Creditors Service
   12/06/2008                          (3 pgs)                  Date 12/06/2008. (Admin.) (Entered: 12/07/2008)

                                       7                        BNC Certificate of Mailing with Notice of Electronic Filing
   12/06/2008                          (3 pgs)                  Service Date 12/06/2008. (Admin.) (Entered: 12/07/2008)

                                       8                        BNC Certificate of Mailing with Notice of Deficient Filing
   12/06/2008                          (4 pgs)                  Service Date 12/06/2008. (Admin.) (Entered: 12/07/2008)

                                       9                        Order Granting Application To Proceed in forma pauperis
                                       (1 pg)                   (Related Doc # 3) Signed on 12/9/2008. (flh) (Entered:
   12/09/2008                                                   12/10/2008)

                                       10                       Court's Certificate of Mailing. Number of notices mailed: 1.
                                       (1 pg)                   Date mailed: 12/10/08 (RE: related document(s)9 Order on
                                                                Application to Proceed in forma pauperis) (flh) (Entered:
   12/10/2008                                                   12/10/2008)

                                                                Receipt Number 291359; Fee Amount $ 0.00 (RE: related
                                                                document(s)1 Voluntary Petition (Chapter 7) filed by Debtor
   12/10/2008                                                   Hilal Khalil Homaidan) (dtg) (Entered: 12/10/2008)

                                       11                       Schedule(s), Statement(s) and Affidavit LR1007-1(b) Schedule
                                       (34 pgs)                 A, Schedule B, Schedule C, Schedule D, Schedule E, Schedule
                                                                F, Schedule G, Schedule H, Statistical Summary of Certain
                                                                Liabilities, Summary of Schedules : Declaration Concerning
                                                                Debtor's Schedules, Statement of Finanical Affairs Filed by
   12/19/2008                                                   Hilal Khalil Homaidan (flh) (Entered: 12/23/2008)

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?349657955162524-L_1_0-1                                                        2/6
                Case 1-17-01085-ess               Doc 191-22          Filed 02/03/20             Entered 02/03/20 23:22:48
2/3/2020                                                              Live Database: nyeb_live

   12/19/2008                          12                       Schedule(s), Statement(s) and Affidavit LR1007-1(b) Schedule
                                       (2 pgs)                  J, Filed by Hilal Khalil Homaidan (flh) (Entered: 12/23/2008)

                                       13                       Employee Income Records / Copies of Pay Statements Filed by
                                       (4 pgs)                  Hilal Khalil Homaidan (RE: related document(s)4 Deficient
   12/19/2008                                                   Filing Chapter 7) (flh) (Entered: 12/23/2008)

                                       14                       Statement of Current Monthly Income in the amount of
                                       (8 pgs)                  $796.00 (Means Test - Chapter 7). Filed by Hilal Khalil
   12/19/2008                                                   Homaidan (flh) (Entered: 12/23/2008)

                                       15                       Notice of Change of Address of Hilal Khalil Homaidan from
                                       (1 pg)                   Videology, Attn: Hilal, 308 Bedford Ave, Brooklyn, NY, 11211
                                                                to 9 Montrose Ave., 1A, Brooklyn, NY 11211. Filed by Hilal
   01/07/2009                                                   Khalil Homaidan (flh) (Entered: 01/07/2009)

                                                                Chapter 7 Trustee's Report of No Distribution: Trustee requests
                                                                discharge and certifies under FRBP 5009: the estate has been
                                                                fully administered; I have neither received nor distributed any
                                                                non-exempt property; I have diligently inquired about the
                                                                debtor(s) financial affairs and location of estate property. The
                                                                estate has no non-exempt property to distribute (Messer,
   01/15/2009                                                   Gregory) (Entered: 01/15/2009)

                                       16                       Notice of Appearance and Request for Notice Filed by
                                       (1 pg)                   Recovery Management Systems Corporation on behalf of
   02/20/2009                                                   Capital Recovery II. (Singh, Ramesh) (Entered: 02/20/2009)

                                       17                       Debtor's Certification of Completion of Postpetition
                                       (2 pgs)                  Instructional Course and/or Certificate of Financial
                                                                Management Course Filed for Debtor Debtor Certificate
                                                                Number: 01267-NYE-DE-006207836 Filed by Hilal Khalil
                                                                Homaidan (RE: related document(s)5 Request for Notice -
                                                                Meeting of Creditors Chapter 7 No Asset) (flh) (Entered:
   02/23/2009                                                   02/23/2009)

                                       19                       Amended Schedule(s), Statement(s) and Affidavit LR1009-
                                       (20 pgs)                 1(a) Schedule F, Summary of Schedules : Amended Schedule F
                                                                (to add 29 creditors) Receipt Number 292323, Fee Amount $26
   03/09/2009                                                   Filed by Hilal Khalil Homaidan (flh) (Entered: 03/10/2009)

                                       18                       [NOTICE NOT GENERATED] Order Discharging Debtor and
                                       (3 pgs; 2 docs)          Final Decree Chapter 7; Copy to Trustee, US Trustee(RE:
                                                                related document(s)Judge / Trustee / 341 Meeting Assignment
                                                                (Chapter 7)). Signed on 3/10/2009 (flh) Modified on 3/10/2009
   03/10/2009                                                   (flh). (Entered: 03/10/2009)

                                                                [ENTERED IN ERROR] Bankruptcy Case Closed (flh)
   03/10/2009                                                   Modified on 3/10/2009 (flh). (Entered: 03/10/2009)

   03/10/2009                                                   Deadlines Updated / Set Last day to oppose discharge or
                                                                dischargeability is 4/8/2009. (RE: related document(s)19
https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?349657955162524-L_1_0-1                                                            3/6
                Case 1-17-01085-ess               Doc 191-22          Filed 02/03/20             Entered 02/03/20 23:22:48
2/3/2020                                                              Live Database: nyeb_live

                                                                Amended Schedule(s), Statement(s) and Affidavit LR1009-
                                                                1(a) (Fee Due) filed by Debtor Hilal Khalil Homaidan) (flh)
                                                                (Entered: 03/10/2009)

                                       20                       Copy of Order Signed on 3/18/2009 by Judge Anil C. Singh of
                                       (2 pgs)                  the Civil Court of the City of New York changing Debtor's
                                                                from Helal Khalil Homaidan to Hilal Khalil Homaidan. (flh)
   03/18/2009                                                   (Entered: 03/27/2009)

                                       21                       Order Discharging Debtor(RE: related document(s)Update /
                                       (3 pgs; 2 docs)          Set Deadlines (BK)). Signed on 4/9/2009 (flh) (Entered:
   04/09/2009                                                   04/09/2009)

                                       22                       BNC Certificate of Mailing with Order of Discharge Service
   04/11/2009                          (4 pgs)                  Date 04/11/2009. (Admin.) (Entered: 04/12/2009)

                                       23                       Motion For Contempt , Motion For Sanctions for Violation of
                                       (20 pgs)                 the Automatic Stay Filed by Hilal Khalil Homaidan. Hearing
                                                                scheduled for 6/2/2009 at 10:00 AM at Courtroom 3554 (JF),
   04/13/2009                                                   Brooklyn, NY. (flh) (Entered: 04/13/2009)

                                       24                       Notice by court rescheduling (RE: related document(s)23
                                       (2 pgs; 2 docs)          Motion for Contempt filed by Debtor Hilal Khalil Homaidan,
                                                                Motion for Sanctions for Violation of the Automatic Stay)
                                                                from 6/2/09 at 10:00am to 6/9/09 at 10:00am (vma) (Entered:
   04/17/2009                                                   04/17/2009)

                                                                Hearing Rescheduled; Hearing scheduled for 6/9/2009 at 10:00
                                                                AM at Courtroom 3554 (Judge Feller), Brooklyn, NY. (RE:
                                                                related document(s)23 Motion for Contempt filed by Debtor
   04/17/2009                                                   Hilal Khalil Homaidan) (vma) (Entered: 05/21/2009)

                                       25                       BNC Certificate of Mailing with Notice to Creditors Service
   04/19/2009                          (3 pgs)                  Date 04/19/2009. (Admin.) (Entered: 04/20/2009)

                                                                Hearing Held; (RE: related document(s)23 Motion for
                                                                Contempt filed by Debtor Hilal Khalil Homaidan) - Off
                                                                Calendar (Movant no present) - SO ORDERED BY s/Jerome
                                                                Feller. Endorsed on calendar dated 6/9/09 . This is a text order,
   06/09/2009                                                   no document is attached. (vma) (Entered: 06/09/2009)

                                       26                       Final Decree Chapter 7, Copy to Trustee, US Trustee. Signed
   03/05/2010                          (2 pgs; 2 docs)          on 3/5/2010 (dkc) (Entered: 03/05/2010)

   03/05/2010                                                   Bankruptcy Case Closed (dkc) (Entered: 03/05/2010)

                                       27                       BNC Certificate of Mailing with Final Decree Service Date
   03/07/2010                          (2 pgs)                  03/07/2010. (Admin.) (Entered: 03/08/2010)

   04/14/2017                          28                       Proposed Motion to Waive Filing Fee and Reopen Chapter 7
                                       (13 pgs)                 Case. Objections to be filed on 5/3/17. Filed by Austin C

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?349657955162524-L_1_0-1                                                             4/6
                Case 1-17-01085-ess               Doc 191-22          Filed 02/03/20             Entered 02/03/20 23:22:48
2/3/2020                                                              Live Database: nyeb_live

                                                                Smith on behalf of Hilal Khalil Homaidan. Hearing scheduled
                                                                for 5/4/2017 at 10:00 AM at Courtroom 3585 ( Judge Stong),
                                                                Brooklyn, NY. (Smith, Austin) (Entered: 04/14/2017)

                                                                Judge Elizabeth Stong added to the case. (nds) (Entered:
   05/04/2017                                                   05/04/2017)

                                                                Adjourned Without Hearing - Hearing scheduled for 5/25/2017
                                                                at 10:00 AM at Courtroom 3585 ( Judge Stong), Brooklyn, NY.
                                                                (RE: related document(s)28 Motion filed by Debtor Hilal
   05/04/2017                                                   Khalil Homaidan) (sej) (Entered: 05/04/2017)

                                       29                       Affidavit/Certificate of Service Filed by Austin C Smith on
                                       (2 pgs; 2 docs)          behalf of Hilal Khalil Homaidan (RE: related document(s)28
                                                                Motion to Waive Filing Fee filed by Debtor Hilal Khalil
                                                                Homaidan) (Attachments: # 1 Letter to Creditor) (Smith,
   05/09/2017                                                   Austin) (Entered: 05/09/2017)

                                       30                       Amended Notice of Motion/Presentment to Reopen Chapter 7
                                       (13 pgs)                 Case. Objections to be filed on 5/24/17. Filed by Austin C
                                                                Smith on behalf of Hilal Khalil Homaidan (RE: related
                                                                document(s)28 Motion to Waive Filing Fee filed by Debtor
                                                                Hilal Khalil Homaidan) Hearing scheduled for 5/25/2017 at
                                                                10:00 AM at Courtroom 3585 ( Judge Stong), Brooklyn, NY.
   05/10/2017                                                   (Smith, Austin) (Entered: 05/10/2017)

                                                                Hearing Held; (related document(s): 28 Motion to Waive Filing
                                                                Fee filed by Hilal Khalil Homaidan, 30 Amended Notice of
                                                                Motion/Presentment filed by Hilal Khalil Homaidan)
                                                                Appearance by Debtor - Motion Granted - Submit Order
   05/25/2017                                                   (sjackson) (Entered: 05/26/2017)

                                       31                       Ordered, that the above-captioned Chapter 7 Bankruptcy case
                                       (2 pgs; 2 docs)          is reopened for the purpose of allowing Debtor to seek
                                                                determination of dischargeability of certain student debt and
                                                                for other relief this Court deems proper.(related document 28
   05/26/2017                                                   and 30). Signed on 5/26/2017 (fmr). (Entered: 05/26/2017)

                                       32                       BNC Certificate of Mailing with Application/Notice/Order
   05/28/2017                          (3 pgs)                  Notice Date 05/28/2017. (Admin.) (Entered: 05/29/2017)

                                       33                       Amended Order Reopening Case. Ordered, that the above-
                                       (2 pgs; 2 docs)          captioned Chapter 7 Bankruptcy case is reopened effective as
                                                                of May 26, 2017, for the purpose of allowing the Debtor to
                                                                seek determination of dischargeability of certain student debt
                                                                and for other relief this Court deems proper and it is further
                                                                Ordered, that pursuant to Federal Rule of Bankruptcy
                                                                Procedure 4007(b), the filing fee to reopen this case for the
                                                                purpose of filing a complaint to obtain a determination under
                                                                Bankruptcy Code Section 523 is waived. (RE: related
                                                                document(s)28, 30 , 31). Signed on 6/7/2017 (fmr) (Entered:
   06/07/2017                                                   06/07/2017)
https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?349657955162524-L_1_0-1                                                          5/6
                Case 1-17-01085-ess               Doc 191-22          Filed 02/03/20             Entered 02/03/20 23:22:48
2/3/2020                                                              Live Database: nyeb_live


   06/09/2017                          34                       BNC Certificate of Mailing with Application/Notice/Order
                                       (3 pgs)                  Notice Date 06/09/2017. (Admin.) (Entered: 06/10/2017)

                                       35                       Adversary case 1-17-01085. Complaint by Hilal Khalil
                                       (19 pgs; 2 docs)         Homaidan against SLM Corporation, Sallie Mae, Inc., Navient
                                                                Solutions, LLC, Navient Credit Finance Corporation. Receipt
                                                                Number DEFERRED, Fee Amount $350. Nature(s) of Suit:
                                                                (72 (Injunctive relief - other)), (91 (Declaratory judgment)).
                                                                (Attachments: # 1 Adversary Cover Sheet) (Carpinello,
   06/23/2017                                                   George) (Entered: 06/23/2017)

                                       36                       Transcript & Notice regarding the hearing held on 11/28/18.
                                       (21 pgs)                 Pursuant to the new policy adopted by the Judicial Conference,
                                                                transcripts are available for inspection only at the Office of the
                                                                Clerk or may be purchased from the court transcriber. [Please
                                                                see the court's website for contact information for the
                                                                Transcription Service Agency]. (RE: related document(s) 1
                                                                Voluntary Petition (Chapter 7), 16 Notice of Appearance, 32
                                                                BNC Certificate of Mailing with Application/Notice/Order).
                                                                Notice of Intent to Request Redaction Due By 01/31/2019.
                                                                Redaction Request Due By 02/14/2019. Redacted Transcript
                                                                Submission Due By 02/25/2019. TRANSCRIPT ACCESS
                                                                WILL BE ELECTRONICALLY RESTRICTED THROUGH
                                                                04/24/2019 AND MAY BE VIEWED AT THE OFFICE OF
                                                                THE CLERK. (Veritext) Modified on 1/25/2019 (dkc) -
                                                                NOTICE GENERATED ON ADV 17-1085. (Entered:
   01/24/2019                                                   01/24/2019)




                                                        PACER Service Center
                                                             Transaction Receipt
                                                               02/03/2020 13:52:10
                                   PACER                                       Client
                                                  mw0007:2604237:3994037                   2049501-0117
                                   Login:                                      Code:
                                                                                         1-08-48275-ess Fil
                                                                                         or Ent: filed Doc
                                                                                         From: 0 Doc To:
                                                                               Search 99999999 Term:
                                   Description: Docket Report
                                                                               Criteria: included Headers:
                                                                                         included Format:
                                                                                         html Page counts for
                                                                                         documents: included
                                   Billable
                                                  4                            Cost:       0.40
                                   Pages:




https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?349657955162524-L_1_0-1                                                              6/6
